E            OWNEY           GENERAL


                        AUSTIN     ~~.TExas
                                 July 10, 1963


          Jerry Sadler                        Opinion No. C- 106
Commissioner
General Land Office                           Re:   Construction   of Senate
Austin, Texas                                       ~111 318, Acts of the
                                                    58th Legislature,   Regu-
                                                    lar Session, relating
                                                    to the removal of the
                                                    ex officio   membership
                                                    of the Attorney General
                                                    on various State boards
Dear Mr. Sadler:                                    and commissions.
         You have requested our opinion on the construction
of Senate Bill 318, Acts of the 58th Legislature,       Regular
Session,   wherein the Attorney General Is removed from the
School Land Board as an ex officio    member. Your specific
questions concern the language of Section 5 of the Act where-
in it states that paragraph 5 of Section 5 of page 465, Acts
of the 46th Legislature,    Regular Session,  1939 (codified    as
Article   5421c-3, Vernon's Texas Civil Statutes)     Is amended,
in view of the fact that paragraph 5 refers to the meetings
of the School Land Board, whereas paragraph 3 refers to the
membership of the School Land Board.      Your specific   ques-
tions are as follows:
                  "(1)    Can either School Land Board
       officially      act after the effective date of
       Senate Bill 318?
                   "(2)   If so,   which Board has the
       authority      to act?
                 "(3) When should the Board meet and
       how should it select a secretary  that is
       authorized to certify  as to the official
       minutes of the Board?"
        The School Land Board was created by the provisions    of
Section 5 of House Bill 9, Acts of the 46th Legislature,    Regu-
lar Session,  1939, Chapter 3, page 465, at page 475, which
was an Act amending House Bill 358, Acts of the &2nd Leglsla-
ture, Regular Session,  1931, Chapter 271, page 452. Section 5
of the 1939 Act was codified  in Vernon's as Article  5421c-3,

                                   -519-
Honorable   Jerry    Sadler,    page 2       (c- 106   )


Vernon’s Civil      Statutes.     Paragraphs     3, 5 and 6 thereof   read
as follows :
               ”3. There Is hereby created a board
       to be known as the School Land Board, and
       to be composed of three (3) members, name-
       ly:    the Commissioner of the General Land
       Offic’e, who shall be chairman, the Governor
       and the Attorney General.”

               “5.  The School Land Board shall meet
       on the first    and third Tuesday of each
       month In the General Land Office,       where
       its sessions shall be held and continued
       until its docket Is cleared,      subject to
       recesses at the discretion     of the Board.
       The Board shall select a secretary       who
       shall be nominated by the Commissioner of
       the General Land Office and approved by a
       majority of the Board.      The Commissioner of
       the General Land Office Is authorized to em-
       ploy other employees which may be necessary
       for the discharge of the duties of the Board,
       and particularly    is authorized to employ a
       geologist   and mineralogist,   who shall keep
       Informed with reference     to the minerals on
       public school lands and all activities        under
       pending applications     and previous leases and
       sales, and shall report to the Board all in-
       formation obtained with reference       thereto.
       The employees of the Board shall be deemed
       to be employees of the General Land Office,
       and all civil    and criminal laws regulating
       the conduct and relations     of the employees
       of the General Land Office shall apply In
       all things to the employees of the Board.
               “6.   The School Land Board shall keep
       a record of Its proceedings      to be called Its
       minutes which shall include a docket onvhlch
       the secretary    shall enter all matters to be
       considered by the Board, the minutes and
       docket to be subject to Inspection      by any
       citizen    of Texas desiring   to make an examl-
       nation thereof on payment of such fees as
       may be prescribed     by law for the examina-
       tion of other Land Office records,      the
       examination to be In all cases In the pres-
       ence of the secretary     of the Board or some

                                     -520-
Honorable   Jerry   Sadler,   page 3       (C- 106 )


       clerk designated for that purpose as pre-
       scribed by law.   All records _ and _proceedings
                                                 . .
       of the Board shall be recorcls an5 arcnlves
       of the General Land Office."
        It is noted by the above quoted provisions   that
paragraph 3 of Article    5421c-3, V.C.S. (paragraph 3 of
Section 5 of House Bill 9, Acts of the 46th Legislature,
Regular Session,   1939, Chapter 3) creates the School Land
Board and provides for its membership; whereas, paragraph
5 of Article  5421c-3 provides for the meeting of the School
Land Board, the selection    of a secretary and the employ-
ment of other employees.
       The title   or caption of Senate Bill 318, Acts of
the 58th Legislature,   Regular Session, reads as follows:
"AN ACT removing the Attorney General from the
      Board f      L       f Eleemosynary and State
      Memoria?La%iT      ihe Boards for Lease of
      Lands owned by-state     agencies,  Boards or
      agencies of the State of Texas, the Board
      for Lease of Texas Prison Lands, the Board
      for Lease of State Parks Lands, the School
      Land Board, 'the Board to sell judgments
         hi h cannot be collected,    the State De-
      zository   Board the State Tax Board, the
      Executive Committee of the Texas Traffic
      Safety Council, the State Board of Trustees
      for the Employee's Retirement System of
      Texas, the State,Banking Board, the State
      Board of Canvassers, the Council to expend
       certain license   fees and hunting-boat     regls-
       tration fees and certain fines,     the Study
      Committee to study the development of cer-
      tain Texas beaches; providing for member-
       ship on said Boards or other agencies In
       lieu of the Attorney General; providing
      for the expenses of citizen       members re-
      placing the Attorney General on said
      Boards or agencies;     amending Article   120
       of Subchapter 8 of Chapter 492, Acts of
       the 52nd Legislature,    Regular Session,    1951,
      relating    to the opening and counting of cer-
       tain election   returns by the Secretary of
       State in the presence of the Governor or
      Attorney General, by substituting       in the
      place of the Attorney General, a citizen
       of the state to be appointed by the Gover-
      nor with the advice and consent of the

                                   -521-
Honorable   Jerry   Sadler,   page 4   (C-106 )


        Senate who shall serve for a term of
        two (2j years; amending Article     4412 of
        the Revised Civil Statutes of Texas, 1925,
        by requiring  designated assistant    attorneys
        general to attend meetings of these Boards
        or Commissions upon which the Attorney Gene-
        ral formerly served as an ex officio'member
        as of the effective    date of this Act; pro-
        viding for severability;    and declaring   an
        emergency."   (Emphasis added)
        The emergency clause of Senate Bill 318, Acts of
the 58th Legislature,  Regular Session, the same being
Section 20, reads as follows:
              "Sec. 20.     The fact that the primary
        function of the Attorney General is to rep-
        resent the state in all matters where legal
        advice or judicial       proceedings may be re-
        quired, and the fact that his ex officio
        duties curtail      his availablllty   to act as
        counsel to these Boards and in many Instances
        place him in the position        of making a par-
        ticular    decision   as an ex officio    member and
        then subsequently having to defend such action
        in court create an emergency and an imperative
        public necessity       that the Constitutional   Rule
        requiring    bills   to be read on three several
        days in each House be suspended, and said Rule
        Is hereby suspended; and that this Act shall
        take effect     and be in force from and after
        its passage, and it is so enacted."
         A study of the title  and emergency clause discloses
that It was the Intent of the Legislature      to remove the ex
officio   membership of the Attorney General from various State
boards and commissions, including     the ex officio    membership
on the School Land Board.     Furthermore, the title     limits the
provisions   of Senate Bill 318 to the removal of the ex officio
membership of the Attorney General on various State boards
and commissions, and provisions    necessarily    germane thereto.
Section 35 of Article   III of the Constitution      of Texas; Board
of Water Engineers v. City of San Antonio, 155 Tex. lll,T
 . .     722 (1955).




                                   -522-
Honorable    Jerry    Sadler,   page 5     (C-106   )


        Thus, while the title     authorizes  an amendment to
paragraph 3 of Article     5421c-3, it does not authorize an
amendment to paragraph 5 of Article       5421c-3, V.C.S.,  nor
does it authorize the creation of an additional       School
Land Board.     Furthermore, a reading of all the provisions
of Senate Bill 318 reveals that it was the intention        of
the Legislature    to amend paragraph 3 rather than paragraph
5.
          Section 5 of Senate Bill 318, Acts of the 58th Legls-
lature,    Regular Session, reads as follows:
                "Sec. 5. Para a h 5 of Section 5 of
          page 465, Acts ?-#&kth
                           o           Legislature
          lar Session,  1939 (codified  as Article'5%%3
          of Vernon's Texas Civil Statutes)     is amended
          to read as follows:
               11t5    There Is hereby created a Board to
          be know?i'as the School LandsBoard, and to be
          composed of three (3) members, namely: the
          Commissioner of the General Land Office,   who
          shall be chairman, the Governor and one (1)
          citizen  of the state, appointed by the Attor-
          ney General with the advice and consent of
          the Senate, who shall serve for a term of two
          (2) years.'"    (Emphasis added)
       In Second Injury Fund v. Keaton,                 162 Tex. 250,   345
S.W.2d 711 (lpbl),  it is stated:
                "The intention     of the legislature   In
          enacting the statute      must be ascertained
          from the language of      the statute itself.
          When that intention      has been ascertained
          by the court, It is      our duty to enforce
          such Intent.    . . ."
        In Patterson v. City of Dallas     355 S.W.2d 838, 844
(Tex.Clv.App.   lpb2 , error ref. n.r.e. I the Court stated:
               II
                       It is a fundamental rule of statu-
          tory c&it&ti    .on that words or phrases In a
          statute may be supplied,      omitted or transpos-
          ed In order to arrive at legislative        Intent
          and an Interpretation     should not be adopted
          that would thwart the legislative       intent or
          lead to absurdity,    injustice,    or uncertainty
          if such construction     can reasonably be avold-
          ed.   Rogers v. Dallas Ry. & Terminal Co., Tex.
                                   -523-   ,
Honorable    Jerry Sadler,   page 6       (C-106   )


        Clv.A~p.,  214 S.W.2d 160, affm. 147 Tex. 617,
      . 218 S.W.2d 456; Hargrave v. Texas & P.Ry.Co.~
        (Tex.Com.App.),  12 S.W.2d 1009; Tone v. City
        of Denison (Tex.Civ.App.),   140 S.W. 11.89;Roby
        v. Hawthorne (Tex.Clv.App.),   84 S.W.2d 1108."
       Likewise,  in Wood v. State,          133 Tex. 110, 126 S.W.
2d 4, 7 (1939), it is stated:
                 "It is the settled     law that statutes
          should be construed so as to carry out
          the legislative     intent,   and when such intent
          Is once ascertained,      it should be given ef-
          fect,    even though the literal    meaning of
          the words used therein is not followed.
          Also, statutes should never be given a con-
          struction    that leads to uncertainty,     in-
          justice,    or confusion,   if it Is possible
          to construe them otherwise.        39 Tex.Jur.,
          p. 176,,et seq., and authorities      there cited.
          . . .
          In 39 Tex. Jur.,   186, Statutes,        Sec.   98, it   is
stated:
                 I,. . . obvious errors or mistakes of a
          clerical,    grammatical or typographical   nature
          may be disregarded.      Thus an Incorrect  reference
          in an amendatory statute,       to the act or section
          amended, may be disregarded where the clear ln-
          tent of the Legislature      was to amend another
          act or section."      See also the cases there cited:
          Cernock v. Colorado County, 48 S.W.2d 470 (Tex.
          civ.App.    1932) quoting 25 Ruling Case Law, Sec.
          157, p. 705; &ass v. Darrouzett Ind.School        Dlst.,
          277 S.W. 751 (Tex.Civ.App.      1 25, error dism.);
          State v. Gunter, 81 S.W. 102 2 (Tex.Civ.App.      1904
          error ref.)
         In view of the foregoing,  you are advised that It Is
our opi .nion that the phrase "Paragraph 5” contained in Sec-
tlon 5 of Senate Bill 318, Acts of the 58th Legislature,
Regular Session, refers to paragraph 3 of Article    5421c-3,
Vernon's Civil Statutes,    rather than paragraph 5 thereof.
It follows that paragraph 5 of Section 5 of House Bill 9,




                                  -524-
Honorable   Jerry   Sadler,   page 7. (C-106 )


Acts of the 46th Legislature    Regular Session,  1939,
Chapter 3, page 465 at page 475, remains unchanged and
is not affected by the provisions   of Senate Bill 318.
         Answering your questions categorically,       the School
Land Board, created by the provisions       of House Bill 9, Acts
of the 46th Legislature,     Regular Session,    Chapter 3, page 465,
as amended by Senate Bill 318, Acts of the 58th Legislature,
has the authority   to officially    act after the effective     date
of Senate Bill 318. Such Board should meet as provided In
paragraph 5 of Section 5 of House Bill 9, Acts of the 46th
Legislature,   Regular Session,    codified   In Vernon's as para-
graph 5 of Article    5421c-3, and the School Land Board Is
authorized to select a secretary       as provided for therein.
The secretary   of the School Land Board shall keep a record
of the proceedings    to be called its minutes, which shall
Include a docket onvhich the secretary        shall enter all
matters to be considered bv the Board.         Article  5421c-3, para-
graph 6, V.C.S.
                                ”




                              SUMMARY
              Senate Bill 318, Acts of the 58th Legislature,
              Regular Session, removes the ex officio      member-
              ship of the Attorney General from the School
              Land Board.    Section 5 of Senate Bill 318
              amends paragraph 3 of Section 5 of House Bill
              9, Acts of the 46th Legislature,     Regular Ses-
              sion, Chapter 3, codified     In Vernon's as para-
              graph 3 of Article    5421c-3, Vernon's Civil
              Statutes,  rather than paragraph 5 of Article
              5421c-1 of Vernon's Civil Statutes,       Paragraphs
              5 and 6 of Article 5421c-3 remain unchanged.
                                            Yours very truly,
                                            WAGGONER CARR
                                            Attorney General




JR:ms:zt




                                    -525-
                                                      .




Honorable   Jerry   Sadler,   page 8     (c-106   )


APPROVED:
OPINION COMMITPEE
W. V. Geppert, Chairman
Pat Bailey
W. 0. Shultz
V. F. Taylor
Mary K. Wall
APPROVEDFOR THE!ATTORNEY
                       GENERAL
BY: Stanton Stone




                                 -526-